IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                             No. 01-41050
                         Conference Calendar


MELVIN DEWAYNE SMITH,

                                          Petitioner-Appellant,

versus

JOHN M. TOMBONE, Warden,

                                          Respondent-Appellee.

                         --------------------
            Appeal from the United States District Court
                  for the Eastern District of Texas
                         USDC No. 1:01-CV-262
                         --------------------
                           December 12, 2002

Before JOLLY, JONES, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Melvin DeWayne Smith, federal prisoner # 66584-079, appeals

the district court’s dismissal of his 28 U.S.C. § 2241 petition.

Smith pleaded guilty to one count of engaging in a continuing

criminal enterprise (CCE) to possess with intent to distribute

controlled substances.   Smith has filed a motion to supplement

his brief and has requested that the court issue a new briefing

schedule.   Smith’s motions are DENIED.



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No.   01-41050
                                   -2-

     For the first time on appeal, Smith argues that his 10-year

supervised-release term violates Apprendi v. New Jersey, 530 U.S.
466 (2000), and that his two-level sentencing enhancement for

firearm possession violates Richardson v. United States, 526 U.S.
813 (1999), and Apprendi.     These newly-raised legal claims are

not reviewable for the first time on appeal.       See Leverette

v. Louisville Ladder Co., 183 F.3d 339, 342 (5th Cir. 1999).

     Smith argues that the indictment in his case failed to

charge a drug quantity in violation of Apprendi and that the

“savings clause” of 28 U.S.C. § 2255 applies to allow him to

pursue 28 U.S.C. § 2241 relief.     Smith also seeks to supplement

his argument that the indictment failed to charge the underlying

CCE conduct in violation of Richardson.

     Apprendi does not apply retroactively to cases on collateral

review.   Wesson v. U.S. Penitentiary Beaumont, TX, 305 F.3d 343,

347-48 (5th Cir. 2002).   Accordingly, Smith cannot make a showing

sufficient to invoke the “savings clause” of 28 U.S.C. § 2255

to pursue 28 U.S.C. § 2241 relief.      Id.   Similarly, Smith’s

Richardson claims fail as the Richardson decision had no effect

on whether the facts in Smith’s case would support his conviction

for a substantive offense.     See Wesson, 305 F.3d at 347-48.     The

judgment of the district court is AFFIRMED.